Exhibit 10.2

TIBCO Software Inc.

Executive Change in Control and Severance Plan

Amended and Restated March 2, 2011

1. Introduction. The purpose of this TIBCO Software Inc. Executive Change in
Control and Severance Plan (the “Plan”) (formerly the TIBCO Software Inc. Change
in Control Plan) is to provide assurances of specified severance benefits to
eligible employees of the Company whose employment is subject to being
involuntarily terminated (other than for Cause, death or permanent disability)
or terminated for Good Reason under the circumstances described in the Plan,
including but not limited to following a Change in Control of the Company. The
Company recognizes that the potential of a Change in Control can be a
distraction to employees and can cause such employees to consider alternative
employment opportunities. The Plan is intended to (i) assure that the Company
will have continued dedication and objectivity of its employees, notwithstanding
the possibility, threat or occurrence of a Change in Control and (ii) provide
the Company’s employees with an I ncentive to continue their employment and to
motivate its employees to maximize the value of the Company prior to and
following a Change in Control for the benefit of its stockholders. This Plan is
an “employee welfare benefit plan,” as defined in Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended. This document constitutes
both the written instrument under which the Plan is maintained and the required
summary plan description for the Plan.

2. Important Terms. To help you understand how this Plan works, it is important
to know the following terms:

2.1 “Administrator” means the Company, acting through its EVP, General Counsel &
Secretary or any person to whom the Administrator has delegated any authority or
responsibility pursuant to Section 14, but only to the extent of such
delegation.

2.2 “Base Pay” means a Covered Employee’s regular straight-time salary as in
effect during the last regularly scheduled payroll period immediately preceding
the date on which the Change in Control Severance Benefit becomes payable, or if
greater, the Covered Employee’s regular straight-time salary as of the date of
the Change of Control. Base Pay does not include payments for overtime, shift
premium, incentive compensation, incentive payments, bonuses, commissions or
other compensation.

2.3 “Board” means the Board of Directors of the Company.

2.4 “Cause” means (i) an act of fraud or personal dishonesty undertaken by a
Covered Employee in connection with the Covered Employee’s responsibilities as
an employee that is intended to result in substantial gain or personal
enrichment of the Covered Employee at the expense of the Company, (ii) a Covered
Employee’s conviction of, or plea of nolo contendere to, a felony, (iii) a
Covered Employee’s gross misconduct in connection with the performance or
failure of performance of a material component of the Covered Employee’s
responsibilities as an employee that is materially injurious to the Company, or
(iv) a Covered Employee’s continued substantial violations of his or her
employment duties after the Covered Employee has received a written demand for
performance from the Company which specifically sets forth the factual basis for
the Company’s belief that the Covered Employee has not substantially performed
such duties.



--------------------------------------------------------------------------------

2.5 “Change in Control” means (a) a sale of all or substantially all of the
Company’s assets, (b) any merger, consolidation, or other business combination
transaction of the Company with or into another corporation, entity, or person,
other than a transaction in which the holders of at least a majority of the
shares of voting capital stock of the Company outstanding immediately prior to
such transaction continue to hold (either by such shares remaining outstanding
or by their being converted into shares of voting capital stock of the surviving
entity) a majority of the total voting power represented by the shares of voting
capital stock of the Company (or the surviving entity) outstanding immediately
after such transaction, (c) the direct or indirect acquisition (including by way
of a tender or exchange offer) by any person, or persons acting as a group, of
beneficial ownership or a right to acquire beneficial ownership of shares
representing a majority of the voting power of the then outstanding shares of
capital stock of the Company, (d) a contested election of Directors, as a result
of which or in connection with which the persons who were Directors before such
election or their nominees cease to constitute a majority of the Board, or (e) a
dissolution or liquidation of the Company.

2.6 “Change in Control Determination Period” means the time period beginning on
the date of the Change in Control and ending twelve months following the Change
in Control.

2.7 “Change in Control Severance Benefit” means the compensation and other
benefits the Covered Employee will be provided pursuant to Section 4.

2.8 “Company” means TIBCO Software Inc., a Delaware corporation, and any
successor by merger, acquisition, consolidation or otherwise that assumes the
obligations of the Company under the Plan.

2.9 “Covered Employee” means an employee of the Company who has been designated
by the Administrator to participate in the Plan. Each such designated employee
is shown on Appendix A and/or Appendix B attached hereto as a “Covered
Employee.”

2.10 “Effective Date” means July 10, 2005.

2.11 “Equity Award Benefit” means the equity award vesting acceleration benefit
the Covered Employee will be provided pursuant to Section 5.

2.12 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.13 “Good Reason” means without the Covered Employee’s written consent (a) a
material reduction in the Covered Employee’s authority, status or
responsibilities (including reporting responsibilities) relative to the Covered
Employee’s authority, status or responsibilities in effect immediately prior to
the Change in Control where such reduction was imposed without Cause; (b) a
reduction in the Covered Employee’s annualized Base Pay (unless the Company also
reduces the Base Pay of substantially all other employees of the Company); (c) a
reduction in the kind or level of benefits (not including Base Pay, target bonus
or equity compensation) for which the Covered Employee is eligible (unless the
Company also reduces the kind or level of benefits available to substantially
all other employees of the Company); or (d) the relocation of the Covered
Employee’s principal place of performing his or her duties as an employee of the
Company by more than thirty (30) miles. Notwithstanding the foregoing, an event
described in this Section 2.13 shall not constitute Good Reason unless it is
communicated by the Covered Employee to the Company in writing and is not
corrected by the Company in a manner which is reasonably satisfactory to such
Covered Employee (including full



--------------------------------------------------------------------------------

retroactive correction with respect to any monetary matter) within 10 days of
the Company’s receipt of such written notice.

2.14 “Involuntary Termination” means a termination of employment of a Covered
Employee under the circumstances described in Sections 4.1 and 5.1.

2.15 “Plan” means the TIBCO Software Inc. Executive Change in Control and
Severance Plan, as set forth in this document, and as hereafter amended from
time to time.

2.16 “Target Bonus” means, with respect to a Covered Employee, the Covered
Employee’s target bonus pursuant to the Company’s Executive Incentive
Compensation Plan or any other applicable corporate bonus plan (a) at the rate
in effect as of the date of the Covered Employee’s termination, or at a rate of
100% if no such rate is in effect as of the date of the Covered Employee’s
termination, or, if higher, at the highest rate in effect as of any date within
the twelve-month period preceding the date of the Change in Control and
(b) assuming one hundred percent (100%) achievement of the Covered Employee’s
and the Company’s objectives, if any. Notwithstanding the foregoing, the Covered
Employee’s target bonus for purposes of the Plan shall be deemed to be the
amount received as a bonus by the Covered Employee for the Company’s fiscal year
preceding the date of the Covered Employee’s termination if a target bonus has
not been established for the then current fiscal year and the Covered Employee’s
bonuses, if any, are discretionary and not pursuant to any non-discretionary
bonus plan or commission rate established by the Company. The Covered Employee’s
Target Bonus shall not include amounts attributable to any other bonus,
including, but not limited to, any other discretionary bonuses such as spot
bonuses.

2.17 “Tier 1 Covered Employee” means (a) with respect to the Change in Control
Severance Benefits provided pursuant to Section 4, any employee of the Company
designated as an employee under Tier 1 as shown on Appendix A attached hereto
and (b) with respect to the Equity Award Benefits provided pursuant to
Section 5, any employee of the Company designated as an employee under Tier 1 as
shown on Appendix B attached hereto.

2.18 “Tier 2 Covered Employee” means (a) with respect to the Change in Control
Severance Benefits provided pursuant to Section 4, any employee of the Company
designated as an employee under Tier 2 as shown on Appendix A attached hereto
and (b) with respect to the Equity Award Benefits provided pursuant to
Section 5, any employee of the Company designated as an employee under Tier 2 as
shown on Appendix B attached hereto.

2.19 “Tier 3 Covered Employee” means (a) with respect to the Change in Control
Severance Benefits provided pursuant to Section 4, any employee of the Company
designated as an employee under Tier 3 as shown on Appendix A attached hereto
and (b) with respect to the Equity Award Benefits provided pursuant to
Section 5, any employee of the Company designated as an employee under Tier 3 as
shown on Appendix B attached hereto.

2.20 “Tier 4 Covered Employee” means any employee of the Company designated as
an employee under Tier 4 as shown on Appendix A attached hereto.

3. Eligibility for Change in Control Severance Benefits and Equity Award
Benefits. An individual is eligible for the Change in Control Severance Benefit
or the Equity Award Benefit under the Plan, in the amount set forth in Section 4
or Section 5, respectively, only if he or she is a Covered Employee on the date
he or she experiences an Involuntary Termination.



--------------------------------------------------------------------------------

4. Change in Control Severance Benefit.

4.1 Involuntary Termination Following a Change in Control. If following a Change
in Control, and during the time period specified in Section 4.1.1 below, (i) a
Covered Employee terminates his or her employment with the Company (or any
parent or subsidiary of the Company) for Good Reason, or (ii) the Company (or
any parent or subsidiary of the Company) terminates such Covered Employee’s
employment for other than Cause, death or permanent disability, then, subject to
the Covered Employee’s compliance with Section 7, the Covered Employee shall
receive the following Change in Control Severance Benefit from the Company:

4.1.1 Change in Control Severance Benefit.

4.1.1.1 Tier 1 Covered Employee. If the Covered Employee is a Tier 1 Covered
Employee, and his or her employment terminates on or following the Change in
Control, he or she shall be entitled to receive a lump sum cash payment equal to
twelve (12) months of Base Pay and the Covered Employee’s Target Bonus.

4.1.1.2 Tier 2 Covered Employee. If the Covered Employee is a Tier 2 Covered
Employee, and his or her employment terminates on or following the Change in
Control, he or she shall be entitled to receive a lump sum cash payment equal to
nine (9) months of Base Pay and nine (9) months of the Covered Employee’s Target
Bonus.

4.1.1.3 Tier 3 Covered Employee. If the Covered Employee is a Tier 3 Covered
Employee, and his or her employment terminates on or following the Change in
Control, he or she shall be entitled to receive a lump sum cash payment equal to
six (6) months of Base Pay and six (6) months of the Covered Employee’s Target
Bonus.

4.1.1.4 Tier 4 Covered Employee. If the Covered Employee is a Tier 4 Covered
Employee, and his or her employment terminates during the Change in Control
Determination Period, he or she shall be entitled to receive a lump sum cash
payment equal to three (3) months of Base Pay and three (3) months of the
Covered Employee’s Target Bonus.

4.1.2 Continued Medical Benefits. If the Covered Employee, and any spouse and/or
dependents of the Covered Employee (“Family Members”) has medical and dental
coverage under a group health plan sponsored by the Company, on the date of
Covered Employee’s termination of employment and such termination occurs during
the period specified in Section 4.1.1, then the Company will reimburse Covered
Employee for the total applicable premium cost for medical and dental coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1986, 29 U.S.C.
Sections 1161-1168; 26 U.S.C. Section 4980B(f), as amended, and all applicable
regulations (referred to collectively as “COBRA”) for Covered Employee and his
Family Members as follows:

4.1.2.1 Tier 1 Covered Employee. For a period of up to twelve (12) months.

4.1.2.2 Tier 2 Covered Employee. For a period of up to nine (9) months.

4.1.2.3 Tier 3 Covered Employee. For a period of up to six (6) months.



--------------------------------------------------------------------------------

4.1.2.4 Tier 4 Covered Employee. For a period of up to three (3) months.

Notwithstanding the forgoing, the Company shall have no obligation to reimburse
the Covered Employee for the premium cost of COBRA coverage beginning on or
after the date the Covered Employee and his Family Members first become eligible
to obtain comparable benefits from a subsequent employer. In addition, and
notwithstanding anything to the contrary in this 4.1.2, if the Company
determines in its sole discretion that it cannot provide the COBRA benefits
without potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company will in lieu thereof
provide to the Covered Employee a taxable monthly payment in an amount equal to
the monthly COBRA premium that the Covered Employee would be required to pay to
continue his or her group health coverage in effect on the date of his or her
termination of employment (which amount will be based on the premium for the
first month of COBRA coverage), which payments will be made regardless of
whether the Covered Employee elects COBRA continuation coverage. If the Company
chooses to make payments under this paragraph rather than directly reimbursing
the Covered Employee, the amounts paid to the Covered Employee shall include any
additional amounts necessary to put the Covered Employee in the same after-tax
position as if the Company had made COBRA reimbursements to the Covered
Employee.

5. Equity Award Benefit.

5.1 Involuntary Termination Following a Change in Control. If at any time within
the Change in Control Determination Period, (i) a Covered Employee terminates
his or her employment with the Company (or any parent or subsidiary of the
Company) for Good Reason, or (ii) the Company (or any parent or subsidiary of
the Company) terminates such Covered Employee’s employment for other than Cause,
death or permanent disability, then, subject to the Covered Employee’s
compliance with Section 7, the Covered Employee shall receive the following
equity award acceleration from the Company (in addition to any Change in Control
Severance Benefit provided by Section 4 above):

5.1.1 Tier 1 Covered Employee. Fifty (50) percent of each Tier 1 Covered
Employee’s outstanding and unvested equity compensation awards, as determined on
such Covered Employee’s date of termination, shall automatically accelerate, all
restrictions or repurchase rights applicable thereto shall immediately lapse,
and any performance goals or other vesting criteria applicable thereto shall be
deemed achieved at target levels so as to become fully vested and exercisable.
The period over which such equity compensation awards may be exercised shall be
governed by the applicable provisions of the Company’s Stock-Plans and related
award agreements.

5.1.2 Tier 2 and Tier 3 Covered Employees. Twenty-five (25) percent of each Tier
2 Covered Employee’s and each Tier 3 Covered Employee’s outstanding and unvested
equity compensation awards, as determined on such Covered Employee’s date of
termination, shall automatically accelerate, all restrictions or repurchase
rights applicable thereto shall immediately lapse, and any performance goals or
other vesting criteria applicable thereto shall be deemed achieved at target
levels so as to become fully vested and exercisable. The period over which such
equity compensation awards may be exercised shall be governed by the applicable
provisions of the Company’s Stock Plans and related award agreements.

5.1.3 Tier 4 Covered Employee. The acceleration of vesting upon a Change in
Control of each Tier 4 Covered Employee’s outstanding and unvested equity
compensation awards, as determined on such Covered Employee’s date of
termination, and the period over which such equity compensation awards may be
exercised shall be governed by the applicable provisions of the Company’s



--------------------------------------------------------------------------------

Stock Plans and related award agreements.

6. Parachute Payments. In the event that the severance and other benefits
provided for in this Plan or otherwise payable or provided to the Covered
Employee (i) constitute “parachute payments” within the meaning of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but for
this Section 6, would be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then the Employee’s severance benefits hereunder
shall be either:

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to the Excise Tax,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Covered Employee on an after-tax basis, of the greatest amount of severance
benefits, notwithstanding that all or some portion of such severance benefits
may be taxable under Section 4999 of the Code. Unless the Company and the
Covered Employee otherwise agree in writing, any determination required under
this Section 6 shall be made in writing in good faith by the accounting firm
serving as the Company’s independent public accountants immediately prior to the
Change in Control (the “Accountants”). In the event of a reduction in benefits
hereunder, the reduction will occur in the following order: the vesting
acceleration of stock options, then cash severance benefits, then vesting
acceleration of restricted stock awards, and then Company-paid COBRA coverage.
In the event that acceleration of vesting of stock options or restricted stock
awards is to be reduced, such acceleration of vesting shall be cancelled in the
reverse order of the date of grant for the Covered Employee’s stock options or
restricted stock awards, as applicable. If two or more stock options or
restricted stock awards are granted on the same day, the stock options or
restricted stock awards, as applicable, will be reduced on a pro-rata basis. For
purposes of making the calculations required by this Section 6, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and the Covered
Employee shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 6.

7. Release and Non-Disparagement Agreement. As a condition to receiving Change
in Control Severance Benefits or Equity Award Benefits under this Plan, each
Covered Employee will be required to sign and not revoke the form of Release and
Non-Disparagement Agreement (the “Release”) attached hereto as Exhibit 1. The
Release must be effective no later than sixty (60) days following the date of
the Covered Employee’s Involuntary Termination, inclusive of any revocation
period set forth in the Release.

8. Timing of Benefits. Change of Control Severance Benefits and Equity Award
Benefits shall be paid as soon as administratively practicable following the
date of the Covered Employee’s termination, subject to Section 11 below and the
Covered Employee’s compliance with Section 7 above. Notwithstanding the
foregoing and subject to Section 11 below, if the Covered Employee’s Involuntary
Termination occurs on or before October 15 of a calendar year, his or her cash
severance benefits and any other Deferred Compensation Separation Benefits will
be paid within ten (10) calendar days after the date of the Covered Employee’s
termination or, if later, on the date the Release becomes effective but on or
before December 31 of that calendar year. If the Covered Employee’s Involuntary
Termination occurs after October 15 of a calendar year, the Covered Employee’s
cash severance benefits and any other Deferred Compensation Separation Benefits
will be paid on the later of (a) the second payroll date in the



--------------------------------------------------------------------------------

calendar year next following the calendar year of the Covered Employee’s
Involuntary Termination or (b) the first payroll date following the date his or
her Release becomes effective, subject to Section 11 below.

9. Termination of Benefits. Benefits under this Plan shall terminate immediately
for a Covered Employee if such Covered Employee, at any time, violates any
proprietary information or confidentiality obligation to the Company or the
terms of any applicable non-competition agreement with the Company.

10. Other Benefit Arrangments. The Change in Control Severance Benefits and
Equity Award Benefits provided hereunder shall be in addition to any other
severance and/or retention plan benefits (including, without limitation,
provisions applicable to equity-based compensation awards) provided to a Covered
Employee under any other plan or arrangement.

11. Section 409A.

11.1 Change in Control Severance Benefits and Equity Award Benefits shall be
paid as soon as administratively practicable following the date of the Covered
Employee’s termination, subject to the Covered Employee’s compliance with
Section 7. Notwithstanding the foregoing, no Deferred Compensation Separation
Benefits (as defined below) or other severance benefits that otherwise are
exempt from Section 409A (as defined below) pursuant to Treasury Regulation
Section 1.409A-1(b)(9) payable under this Plan will be considered due or payable
until the Covered Employee has a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended and the final
regulations and any guidance promulgated thereunder (together, “Section 409A”).
In addition, if the Covered Employee is a “specified employee” within the
meaning of Section 409A at the time of the Covered Employee’s separation from
service (other than due to death), then the Change in Control Severance Benefits
or Equity Award Benefits otherwise due to the Covered Employee under this Plan,
if any, that may be considered deferred compensation under Section 409A, and any
other severance payments or separation benefits that may be considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”) otherwise due to the Covered Employee on or within the six (6) month
period following the Covered Employee’s termination will accrue during such six
(6) month period and will become payable in a lump sum payment on the date six
(6) months and one (1) day following the date of the Covered Employee’s
separation from service. All subsequent payments, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if the Covered Employee dies
following his separation but prior to the six (6) month anniversary of his date
of separation, then any payments delayed in accordance with this paragraph will
be payable in a lump sum as soon as administratively practicable after the date
of the Covered Employee’s death and all other Deferred Compensation Separation
Benefits will be payable in accordance with the payment schedule applicable to
each payment or benefit.

11.2 It is the intent of this Plan to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. Notwithstanding
anything to the contrary in the Plan, including but not limited to Section 16,
the Company reserves the right to amend the Plan as it deems necessary or
advisable, in its sole discretion and without the consent of the Covered
Employees, to comply with Section 409A of the Code or to otherwise avoid income
recognition under Section 409A of the Code prior to the actual payment of Change
in Control Severance Benefits or Equity Award Benefits or imposition of any
additional tax (provided that no such amendment shall materially reduce the
benefits provided hereunder).

12. Vacation Days. Any unused vacation pay accrued as of a Covered Employee’s
date of Involuntary Termination will be paid no later than the date required by
applicable law. No Covered



--------------------------------------------------------------------------------

Employee may use any accrued but unused vacation pay to extend his or her
Involuntary Termination date or to postpone or delay the start of his or her
Severance Period.

13. Withholding. The Company will withhold from any Change in Control Severance
Benefits or Equity Award Benefits all federal, state, local and other taxes
required to be withheld therefrom and any other required payroll deductions.

14. Administration. The Company is the administrator of the Plan (within the
meaning of section 3(16)(A) of ERISA). The Plan will be administered and
interpreted by the Administrator (in his or her sole discretion). The
Administrator is the “named fiduciary” of the Plan for purposes of ERISA and
will be subject to the fiduciary standards of ERISA when acting in such
capacity. Any decision made or other action taken by the Administrator with
respect to the Plan, and any interpretation by the Administrator of any term or
condition of the Plan, or any related document, will be conclusive and binding
on all persons and be given the maximum possible deference allowed by law. The
Administrator has the authority to act for the Company (in a non-fiduciary
capacity) as to any matter pertaining to the Plan; provided, however, that this
authority does not apply with respect to (a) the Company’s power to amend or
terminate the Plan or (b) any action that could reasonably be expected to
increase significantly the cost of the Plan is subject to the prior approval of
the Executive Vice President Strategic Operations of the Company. The
Administrator may delegate in writing to any other person all or any portion of
his or her authority or responsibility with respect to the Plan.

15. Eligibility to Participate. The Administrator will not be excluded from
participating in the Plan if otherwise eligible, but he or she is not entitled
to act or pass upon any matters pertaining specifically to his or her own
benefit or eligibility under the Plan. The Executive Vice President, Strategic
Operations of TIBCO Software Inc. will act upon any matters pertaining
specifically to the benefit or eligibility of the Administrator under the Plan.

16. Amendment or Termination. The Company reserves the right to amend, modify or
terminate the Plan at any time, without advance notice to any Covered Employee;
provided, however, that, prior to a Change in Control, the Company shall provide
nine (9) months advance notice to each Covered Employee of any amendment or
modification to the Plan with respect to the Change in Control Severance Benefit
or Equity Award Benefit that would be adverse to such Covered Employee with
respect to eligibility or the amount of the Change in Control Severance Benefit
or Equity Award Benefit payable hereunder. Notwithstanding the preceding,
commencing on the date of a Change in Control, no amendment or termination of
the Plan shall reduce the Change in Control Severance Benefit or Equity Award
Benefit payable to any Covered Employee who terminates employment on or
following the Change in Control (unless the affected Covered Employee consents
to such amendment or termination). Any action of the Company in amending or
terminating the Plan will be taken in a non-fiduciary capacity.

17. Claims Procedure. Any employee or other person who believes he or she is
entitled to any payment under the Plan may submit a claim in writing to the
Administrator. If the claim is denied (in full or in part), the claimant will be
provided a written notice explaining the specific reasons for the denial and
referring to the provisions of the Plan on which the denial is based. The notice
will also describe any additional information needed to support the claim and
the Plan’s procedures for appealing the denial. The denial notice will be
provided within 90 days after the claim is received. If special circumstances
require an extension of time (up to 90 days), written notice of the extension
will be given within the initial 90-day period. This notice of extension will
indicate the special circumstances requiring the extension of time and the date
by which the Administrator expects to render its decision on the claim.

18. Appeal Procedure. If the claimant’s claim is denied, the claimant (or his or
her authorized representative) may apply in writing to the Administrator for a
review of the decision denying



--------------------------------------------------------------------------------

the claim. Review must be requested within 60 days following the date the
claimant received the written notice of their claim denial or else the claimant
loses the right to review. The claimant (or representative) then has the right
to review and obtain copies of all documents and other information relevant to
the claim, upon request and at no charge, and to submit issues and comments in
writing. The Administrator will provide written notice of his or her decision on
review within 60 days after it receives a review request. If additional time (up
to 60 days) is needed to review the request, the claimant (or representative)
will be given written notice of the reason for the delay. This notice of
extension will indicate the special circumstances requiring the extension of
time and the date by which the Administrator expects to render its decision. If
the claim is denied (in full or in part), the claimant will be provided a
written notice explaining the specific reasons for the denial and referring to
the provisions of the Plan on which the denial is based. The notice shall also
include a statement that the claimant will be provided, upon request and free of
charge, reasonable access to, and copies of, all documents and other information
relevant to the claim and a statement regarding the claimant’s right to bring an
action under Section 502(a) of ERISA.

19. Source of Payments. All Change in Control Severance Benefits will be paid in
cash from the general funds of the Company; no separate fund will be established
under the Plan; and the Plan will have no assets. No right of any person to
receive any payment under the Plan will be any greater than the right of any
other general unsecured creditor of the Company.

20. Inalienability. In no event may any current or former employee of the
Company or any of its subsidiaries or affiliates sell, transfer, anticipate,
assign or otherwise dispose of any right or interest under the Plan. At no time
will any such right or interest be subject to the claims of creditors nor liable
to attachment, execution or other legal process.

21. No Enlargement of Employment Rights. Neither the establishment or
maintenance of the Plan, any amendment of the Plan, nor the making of any
benefit payment hereunder, will be construed to confer upon any individual any
right to be continued as an employee of the Company. The Company expressly
reserves the right to discharge any of its employees at any time, with or
without cause.

22. Applicable Law. The provisions of the Plan will be construed, administered
and enforced in accordance with ERISA and, to the extent applicable, the laws of
the State of California.

23. Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.

24. Headings. Headings in this Plan document are for purposes of reference only
and will not limit or otherwise affect the meaning hereof.

25. Indemnification. The Company hereby agrees to indemnify and hold harmless
the officers and employees of the Company, and the members of its boards of
directors, from all losses, claims, costs or other liabilities arising from
their acts or omissions in connection with the administration, amendment or
termination of the Plan, to the maximum extent permitted by applicable law. This
indemnity will cover all such liabilities, including judgments, settlements and
costs of defense. The Company will provide this indemnity from its own funds to
the extent that insurance does not cover such liabilities. This indemnity is in
addition to and not in lieu of any other indemnity provided to such person by
the Company.



--------------------------------------------------------------------------------

26. Additional Information.

 

Plan Name:

   TIBCO Software Inc. Change in Control and Severance Plan

Plan Sponsor:

   TIBCO Software Inc.    3303 Hillview Ave    Palo Alto, CA 94304

Identification Numbers:

   EIN: 77-0449727    PLAN: 5        

Plan Year:

   Company’s Fiscal Year

Plan Administrator:

   TIBCO Software Inc.    Attention: Executive Vice President, General Counsel &
Secretary    3303 Hillview Ave    Palo Alto, CA 94304    (650) 846-1000

Agent for Service of

  

Legal Process:

  

TIBCO Software Inc.

Attention: General Counsel

3303 Hillview Ave

Palo Alto, CA 94304

   (650) 846-1000    Service of process may also be made upon the Plan
Administrator.

Type of Plan

   Severance Plan/Employee Welfare Benefit Plan

Plan Costs

   The cost of the Plan is paid by the Employer.



--------------------------------------------------------------------------------

28. Statement of ERISA Rights.

As a Covered Employee under the Plan, you have certain rights and protections
under ERISA:

(a) You may examine (without charge) all Plan documents, including any
amendments and copies of all documents filed with the U.S. Department of Labor,
such as the Plan’s annual report (IRS Form 5500). These documents are available
for your review in the Company’s Human Resources Department.

(b) You may obtain copies of all Plan documents and other Plan information upon
written request to the Plan Administrator. A reasonable charge may be made for
such copies.

In addition to creating rights for Covered Employees, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan (called “fiduciaries”) have a duty to do so prudently and in
the interests of you and the other Covered Employees. No one, including the
Company or any other person, may fire you or otherwise discriminate against you
in any way to prevent you from obtaining a benefit under the Plan or exercising
your rights under ERISA. If your claim for a severance benefit is denied, in
whole or in part, you must receive a written explanation of the reason for the
denial. You have the right to have the denial of your claim reviewed. (The claim
review procedure is explained in Sections 17 and 18 above.)

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials and do not receive them within 30 days, you
may file suit in a federal court. In such a case, the court may require the Plan
Administrator to provide the materials and to pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If you have a claim which is
denied or ignored, in whole or in part, you may file suit in a state or federal
court. If it should happen that you are discriminated against for asserting your
rights, you may seek assistance from the U.S. Department of Labor, or you may
file suit in a federal court.

In any case, the court will decide who will pay court costs and legal fees. If
you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds that your claim is frivolous.

If you have any questions regarding the Plan, please contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you may contact the nearest area office of the Employee
Benefits Security Administration (formerly the Pension and Welfare Benefits
Administration), U.S. Department of Labor, listed in your telephone directory,
or the Division of Technical Assistance and Inquiries, Employee Benefits
Security Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W.
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.



--------------------------------------------------------------------------------

29. Execution.

In Witness Whereof, the Company, by its duly authorized officer, has executed
this amended Plan on the date indicated below.

 

TIBCO Software Inc. By:   /s/ William R. Hughes Title:  
Executive Vice President, General Counsel and Secretary Date:   March 2, 2011



--------------------------------------------------------------------------------

Exhibit 1

Form of Release and Non-Disparagement Agreement



--------------------------------------------------------------------------------

TIBCO SOFTWARE INC. CHANGE IN CONTROL SEVERANCE PLAN

RELEASE AND NON-DISPARAGEMENT AGREEMENT

RECITALS

This Release and Non-Disparagement Agreement (the “Agreement”) is made by and
between [CLICK AND TYPE NAME] (“Employee”) and TIBCO Software Inc. or its
subsidiary (the “Company”) (collectively referred to as the “Parties” or
individually referred to as a “Party”):

WHEREAS, Employee was employed by the Company;

WHEREAS, Employee is an eligible participant under the Company’s Change in
Control and Severance Plan (the “Plan”);

WHEREAS, the Employee’s employment with the Company has terminated effective
[Click And Type Date] (“Termination Date”) and Employee shall be eligible to
receive benefits under the Plan; and,

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that the Employee may have
against the Company, including, but not limited to, any and all claims arising
out of or in any way related to Employee’s employment with or separation from
the Company.

NOW, THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

COVENANTS

1. Release of Claims. Employee agrees that the benefits provided by the Plan
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, founders, administrators, affiliates,
divisions, subsidiaries, predecessor and successor corporations and assigns (the
“Releasees”). Employee, on his/her own behalf, and on behalf of his/her
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute or pursue, any claim, complaint, charge, duty,
obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
against any of the Releasees arising from any omissions, acts or facts or
damages that have occurred up until and including the Effective Date of this
Agreement including, without limitation:

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

1



--------------------------------------------------------------------------------

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c) any and all claims for wrongful discharge of employment; constructive
discharge; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
a covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; negligent
or intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; and conversion;

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967; the
Americans with Disabilities Act of 1990; the Fair Labor Standards Act, except as
prohibited by law; the Fair Credit Reporting Act; the Employee Retirement Income
Security Act of 1974; the Family and Medical Leave Act, except as prohibited by
law; the Worker Adjustment and Retraining Notification Act; the Older Workers
Benefit Protection Act; the California Fair Employment and Housing Act; the
California Labor Code and the Sarbanes-Oxley Act of 2002;

(e) any and all claims for violation of the federal, or any state, constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

(h) any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement or the Plan. This release does not release claims that cannot be
released as a matter of law, including, but not limited to Employee’s right to
file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company (with the understanding that any such
filing or participation does not give Employee the right to recover any monetary
damages against the Company; Employee’s release of claims herein bars Employee
from recovering such monetary relief from the Company).

2. [Include Only if Age 40 or Over] Acknowledgement of Waiver of Claims Under
ADEA. Employee acknowledges that he/she is waiving and releasing any rights
he/she may have under the

 

2



--------------------------------------------------------------------------------

Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Employee acknowledges that the consideration
given under the Plan for this waiver and release is in addition to anything of
value to which Employee was already entitled. Employee further acknowledges that
he/she has been advised by this writing that: (a) he/she should consult with an
attorney prior to executing this Agreement; (b) he/she has forty-five (45) days
within which to consider this Agreement; (c) as set forth in the Decisional Unit
Information Letter attached hereto as Exhibit A, he/she has been advised in
writing by the Company of the decisional unit for this reduction in force, as
well as the class, unit, or group of individuals affected, and the job titles
and ages of all individuals who were and were not affected; (d) he/she has seven
(7) days following his/her execution of this Agreement to revoke this Agreement;
(e) this Agreement shall not be effective until after the revocation period has
expired; and (f) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Employee signs this Agreement and returns it to the Company in less than the
45-day period identified above, Employee hereby acknowledges that he/she has
freely and voluntarily chosen to waive the time period allotted for considering
this Agreement. Employee acknowledges and understands that revocation must be
accomplished by delivery of a written notification to [insert contact
information for appropriate Company representative – e.g., HR and contact
information] prior to the Effective Date.

3. Civil Code Section 1542. The Employee represents that the Employee is not
aware of any claim by him/her other than the claims that are released by this
Agreement. Employee acknowledges that he/she has been advised by legal counsel
and is familiar with the provisions of California Civil Code Section 1542, which
provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
Employee may have thereunder, as well as under any other statute or common law
principles of similar effect.

4. No Pending or Future Lawsuits. Employee represents that Employee has no
lawsuits, claims, or actions pending in his/her name, or on behalf of any other
person or entity, against the Company or any of the other Releasees. Employee
also represents that Employee does not intend to bring any claims on Employee’s
own behalf or on behalf of any other person or entity against the Company or any
of the other Releasees.

5. Non-Disparagement. Employee agrees to refrain from any disparagement,
defamation, libel or slander of any of the Releasees, or any tortious
interference with the contracts, relationships and prospective economic
advantage of any of the Releasees. Employee agrees that Employee shall direct
all inquiries by potential future employers to the Company’s Human Resources
Department.

 

3



--------------------------------------------------------------------------------

Upon inquiry, the Company shall only state the following: Employee’s last
position and dates of employment.

6. Severability. In the event that any provision, or any portion thereof,
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision or portion of said provision.

7. Attorneys’ Fees. Except as provided in paragraph 2 hereof, in the event that
either Party brings an action to enforce or effect its rights under this
Agreement, the prevailing Party shall be entitled to recover its costs and
expenses, including the costs of mediation, arbitration, litigation, court fees,
plus reasonable attorneys’ fees, incurred in connection with such an action,
except as prohibited by law.

8. No Waiver. The failure of the Company to insist upon the performance of any
of the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

9. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and an authorized representative of the Company.

10. Governing Law. This Agreement shall be construed, interpreted, governed and
enforced in accordance with the laws of the State of California, without regard
to choice-of-law provisions. Employee hereby consents to personal and exclusive
jurisdiction and venue in the State of California.

11. Effective Date. Employee has seven (7) days after he/she signs this
Agreement to revoke it. This Agreement will become effective on the eighth
(8th) day after Employee signed this Agreement, so long as it has been signed by
both Parties and has not been revoked before that date (the “Effective Date”).

12. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

13. Voluntary Execution of Agreement. Employee understands and agrees that
he/she executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his/her claims against the Company and any of the
other Releasees. Employee acknowledges that:

(a) he/she has read this Agreement;

(b) he/she has been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of his/her own choice or that he/she has
voluntarily declined to seek such counsel;

 

4



--------------------------------------------------------------------------------

(c) he/she understands the terms and consequences of this Agreement and of the
releases it contains; and

(d) he/she is fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

  [CLICK & TYPE EMPLOYEE NAME], an individual

Dated:                     

 

 

  [Click and Type Employee Name]   TIBCO Software Inc.

Dated:                     

  By  

 

    [Click and Type Officer Name]     [Click and Type Title]

 

5